FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS PALACIOS-MOLINA,                     No. 11-71500

               Petitioner,                       BIA No. A099-759-136

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Juan Carlos Palacios-Molina, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006),

and we deny the petition for review.

      Palacios-Molina does not claim he suffered past persecution. Substantial

evidence supports the agency’s finding that Palacios-Molina does not have a well-

founded fear of persecution because he failed to demonstrate that he could not

relocate within Peru to avoid harm. See Gonzalez-Medina v. Holder, 641 F.3d 333,

338 (9th Cir. 2011) (in the absence of past persecution, the burden is on the

petitioner to show that relocation would be unreasonable). We reject Palacios-

Molina’s contention that the BIA used the wrong burden of proof as to relocation.

Accordingly, Palacios-Molina’s asylum claim fails.

      Because Palacios-Molina failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                     11-71500